Opinion issued February 26, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-00914-CR


                   IN RE JOHNNY MACK BROWN, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Johnny Mack Brown, seeks

mandamus relief from the trial court’s July 6, 2012 order denying his request for a

judgment nunc pro tunc to correct the jail time credit.

      Appellant’s petition does not contain certified or sworn copies of the

documents constituting the record as required by TEX. R. APP. P. 52.7(a)(1).

Similarly, the petition is not verified, as required by TEX. R. APP. P. 52.3(j), nor
does it include a copy of the motion for nunc pro tunc or evidence presented to the

trial court.

       For these reasons, we DENY the petition for writ of mandamus without

prejudice to refiling. We express no opinion as to the merits of appellant’s claim

that he is due additional jail time credit.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.